DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments are persuasive. The requirement of a species restriction in Office Action of 01/05/2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 24, the limitation “third plurality of nanostructures” lacks antecedent basis, therefore claim 24 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the purpose examination, claim 24 is interpreted as depending from claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll (WO 2012084752 A1).


With respect to claim  1, Kroll discloses  a structured light projector (see fig.5) comprising: a light source configured to emit light (see fig.5, 1 and 2); a structured light pattern mask (see SQWP or SWP in fig.9) configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region (see the operation of the top part of SQWP in fig.5 or top part of SWP in fig.9) configured to generate a first structured light having a first polarization and a second  region (see the operation of bottom part of SQWP, see bottom part of SWP in fig.9) configured to generate a second structured light having a second polarization that is different from the first polarization (compare the polarization of the top part and bottom of the light from SQWP and see the light from the top and bottom part of SWP in fig.9); and a polarization multiplexing (see Pg1 or BC in fig.9) deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively (see the direction of reflection in figs.5 and 9).

With respect to claim  2, Kroll discloses the structured light projector of claim 1, wherein the first region is disposed in a region other than a region where the second region is disposed in the structured light pattern mask (see the positions of the top part and bottom part of SQWP).


With respect to claim  15, Kroll discloses the structured light projector of claim 1, wherein the first polarization and the second polarization are linear polarizations that are perpendicular to each other (see fig.9, the polarization of fig.9 ).

With respect to claim  16, Kroll discloses the structured light projector of claim 1, wherein one of the first polarization and the second polarization is a left-handed circular polarization and the other one is a right-handed circular polarization (see the polarizations of the light emitted by the top and bottom of SQWP in fig.5 ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll (WO 2012084752 A1) in view of Jung (United States Patent Application Publication 2002/0085280 A1).

With respect to claim  21, Kroll discloses the structured light projector of claim 1, but does not disclose  further comprising a transparent substrate comprising a first surface facing the light source and a second surface opposite to the first surface, wherein the structured light pattern mask is disposed on the first surface, and the polarization multiplexing deflector is disposed on the second surface.
Jung discloses a transparent substrate (see 30 in fig.9B) comprising a first surface facing the light source and a second surface opposite to the first surface (see the structure of 30 in fig.9B as utilized by fig.8), wherein the structured light pattern mask is disposed on the first surface (see the polarizer of 30 in fig.8), and the patterened retarder is disposed on the second surface (see 34 in fig.8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kroll with the teaching of Jung so that a transparent substrate comprising a first surface facing the light source and a second surface opposite to the first surface, wherein the structured light pattern mask is disposed on the first surface, and the polarization multiplexing deflector is disposed on the second surface to facilitate manufacturing by enabling all  parts to be installed in one step.

Allowable Subject Matter
Claims 3-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim  24, claim 24 is objected, since it has been interpreted as depending from claim 17.

Claim 22 and 25-27 are allowed.
With respect to claim  22, the prior art does not disclose or render obvious a structured light projector; a sensor configured to receive light from an object which is irradiated with light emitted by the structured light projector; and a processor configured to obtain shape information of the object based on the light received by the sensor, wherein the structured light projector comprises: a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization and a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively.

With respect to claim  25, the prior art does not disclose or render obvious a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization, and a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively, wherein the first region comprises a plurality of first nanostructures, and the polarization multiplexing deflector comprises a plurality of third nanostructures.

Claims 26 and 27 are allowed they depend from allowed claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882